  Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 1 of 73 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

                                                     §
 RFCyber CORP.,                                      §     Case No.
                                   Plaintiff,        §
                                                     §     JURY TRIAL DEMANDED
              v.                                     §
                                                     §
 GOOGLE LLC and GOOGLE PAYMENT                       §
 CORP.                                               §
                                                     §
                                   Defendants.       §

                          COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff, RFCyber Corp. (“RFCyber” or “Plaintiff”), files this original Complaint against

Defendants Google LLC and Google Payment Corp. (collectively, “Google” or “Defendants”) for

patent infringement under 35 U.S.C. § 271 and alleges as follows:

                                                THE PARTIES

       1.          RFCyber is a corporation organized and existing under the laws of the State of

Texas, with its principal place of business located at 7300 Lone Star Drive, Suite c200, Plano, TX

75024. RFCyber is the owner of all right, title, and interest in and to, or is the exclusive licensee

with the right to sue for U.S. Patent Nos. 8,118,218, 8,448,855, 9,189,787, 9,240,009, and

10,600,046.

       2.          Google LLC is a Delaware corporation and maintains its principal place of business

located at 1600 Amphitheatre Parkway, Mountain View, California 94043, and may be served with

process through its registered agent, Corporation Service Company at 251 Little Falls Drive,

Wilmington, DE 19808.

       3.          Google Payment Corp. is a Delaware corporation and maintains its principal place

of business located at 1600 Amphitheatre Parkway, Mountain View, California 94043, and may
  Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 2 of 73 PageID #: 2



be served with process through its registered agent, Corporation Service Company at 251 Little

Falls Drive, Wilmington, DE 19808.

       4.      Upon information and belief, Google LLC does business in Texas, directly or

through intermediaries, and offers its products and/or services, including those accused herein of

infringement, to customers and potential customers located in Texas, including in the Judicial

Eastern District of Texas.

       5.      On information and belief, Google maintains regular and established places of

business within this Judicial District including at least the following locations: (1) 700 Lakeside

Parkway, Flower Mound, Texas 75028; (2) 1201 East Spring Creek Parkway, Suite C-130, Plano,

TX 75074; (3) 6205 Coit Road, Suite 336, Plano, TX 75024; (4) 1920 Eldorado Parkway, Suite

600, McKinney, TX 75069; and 2707 Cross Timbers, Suite 122, Flower Mound, TX 75028. Upon

information and belief, Defendants employ individuals in this Judicial District involved in the sales

and marketing of its products.

                                         JURISDICTION

       6.      This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 1, et seq. This Court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

       7.      This Court has personal jurisdiction over Defendants.           Defendants regularly

conduct business and have committed acts of patent infringement within this Judicial District that

give rise to this action, and have established minimum contacts with this forum such that exercise

of jurisdiction over Google would not offend traditional notions of fair play and substantial justice.

Google has committed and continues to commit acts of infringement in this Judicial District, by,

among other things, offering to sell, selling, using, importing, and making products and services




                                                  2
    Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 3 of 73 PageID #: 3



that infringe the asserted patents. Google has further induced acts of patent infringement by others

in this Judicial District and/or has contributed to patent infringement by others in this Judicial

District, the State of Texas, and elsewhere in the United States.

          8.      Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391 and 1400(b).

Google is registered to do business in Texas and, upon information and belief, Google has

transacted business in the Eastern District of Texas and has committed acts of direct and indirect

infringement in the Eastern District of Texas. Google has regular and established places of business

in this Judicial District as set forth below and is deemed to reside in this Judicial District.

          9.      Google is a multi-national technology company that collects, stores, organizes, and

distributes data. In addition to its service model for distribution of data (e.g., movies, search results,

maps, music, etc.), Google has an expansive regime that gathers data on residents of this Judicial

District through the hardware devices it sells (e.g., phones, tablets, and home audio devices) and,

also, through the operating systems and apps it provides. As an example, Google gathers data when

a resident runs its operating systems and apps (e.g., Android and Google Pay).1 As another

example, Google gathers data when a resident interacts with Google’s plethora of services such as

search,        contactless   payment,      email,       music,    and     movie       streaming.      See

https://safety.google/privacy/data/ (indicating that Google gathers data from “things you search

for,” “Videos you watch,” “Ads you view or click,” “Your location,” “Websites you visit,” and

“Apps, browsers, and devices you use to access Google services”). As yet another example,

Google gathers data “where you’ve been,” “everything you’ve ever searched—and deleted,” “all

the apps you use,” “all of your YouTube history,” “which events you attended, and when,”



1
 See e.g., “AP Exclusive: Google tracks your movements, like it or not,”
https://apnews.com/828aefab64d4411bac257a07c1af0ecb/AP-Exclusive:-Google-tracks-
yourmovements,-like-it-or-not; see also https://pay.google.com/about/learn/.

                                                    3
    Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 4 of 73 PageID #: 4



“information you deleted [on your computer],” “your workout routine,” “years’ worth of photos,”

and “every email you ever sent.”2

       10.     In addition to extensive data gathering on residents of this Judicial District, Google

has a substantial presence in this District directly through the products and services Google

provides residents of this District (some of which also gather data).3 Google derives revenue

through, among other things, direct payments from residents of this District,4 through sharing

residents’ data with third-parties,5 and through serving advertisements to residents.6

       11.     Google describes itself as an “information company.”7 Its vision is “to provide

access to the world’s information in one click,” and its mission is “to organize the world’s

information and make it universally accessible and useful.”8 Making information available to

people wherever they are and as quickly as possible is critical to Google’s business.9

       12.     Google’s CEO, Sundar Pichai, explained, “We want to make sure that no matter

who you are and where you are or how advanced the device you are using—Google works for




2
  See https://www.theguardian.com/commentisfree/2018/mar/28/all-the-data-facebook-
googlehas-on-you-privacy.
3
  Non-limiting examples include Google Search, Maps, Translate, Chrome Browser, YouTube,
YouTube TV, Google Play Music, Chromecast, Google Play Movies and TV, Android Phones,
Android gear, Chromebooks, Android Auto, Gmail, Google Allo, Google Duo, Google+, Google
Photos, Google Contacts, Google Calendar, Google Keep, Google Docs, Google Sheets, Google
Slides, Google Drive, Google Voice, Google Assistant, Android operating system, Project Fi
Wireless phone systems, Google Pixel, Google Home, Google Wifi, Daydream View,
Chromecast Ultra.
4
  https://support.google.com/pay/answer/7643997?hl=en&ref_topic=7644058
5
  See https://www.theguardian.com/commentisfree/2018/mar/28/all-the-data-facebook-
googlehas-on-you-privacy.
6
  https://support.google.com/google-ads/answer/6382835?hl=en
7
  See “This Year’s Founder’s Letter” by Alphabet CEO, Sundar Pichai,
https://blog.google/inside-google/alphabet/this-years-founders-letter//.
8
  https://panmore.com/google-vision-statement-mission-statement.
9
  Id. See also “Introduction to GCC,”
https://support.google.com/interconnect/answer/9058809?hl=en.


                                                 4
     Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 5 of 73 PageID #: 5



you.”10 To meet this goal, Google developed a content delivery network that it calls the Edge

Network.

        13.    One non-limiting example of physical presence in this Judicial District is Google’s

Edge Network. Google provides Android and/or web-based products and services, such as Google

Pay, and Google Chrome, to users throughout the world, including in this District.11 These

products and services are in high demand. Google reports that the Android operating system has

more than 2 billion monthly active devices.12

        14.    Google’s Edge Network, itself, has three elements: Core Data Centers, Edge Points

of Presence, and Edge Nodes.13 The Core Data Centers (there are eight in the United States) are

used for computation and backend storage. Edge Points of Presence are the middle tier of the Edge

Network and connect the Data Centers to the internet. Edge Nodes are the layer of the network

closest to users. Popular content, including Google Maps, Google Messages, mobile apps, and

other digital content from the Google Play store, is cached on the Edge Nodes, which Google refers

to as Google Global Cache or “GGC.”

        15.    Google Global Cache is recognized as one of the most important pieces of Google’s

infrastructure, and Google uses it to conduct the business of providing access to the world’s

information.14 GGC servers in the Edge Nodes function as local data warehouses, much like a shoe

manufacturer might have warehouses around the country. Instead of requiring people to obtain




10
   https://time.com/4311233/google-ceo-sundar-pichai-letter/.
11
   https://support.google.com/pay/answer/9023773
12
   See https://www.theverge.com/2017/5/17/15654454/android-reaches-2-billion-monthly-
activeusers.
13
   https://peering.google.com/#/infrastructure.
14
   https://www.blog.speedchecker.xyz/2015/11/30/demystifying-google-global-cache/.


                                                5
  Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 6 of 73 PageID #: 6



information from distant Core Data Centers, which would introduce delay, Google stores

information in the local GGC servers to provide quick access to the data.

       16.       Caching and localization are vital for Google’s optimization of network resources.

Because hosting all content everywhere is inefficient, it makes sense to cache popular content

and serve it locally. Doing so brings delivery costs down for Google, network operators, and

internet service providers. Storing content locally also allows it to be delivered more quickly,

which improves user experience. Serving content from the edge of the network closer to the user

improves performance and user happiness. To achieve these benefits, Google has placed Edge

Nodes throughout the United States, including in this Judicial District. Google describes these

Edge Nodes as the workhorses of video delivery.

       17.       Google’s GGC servers are housed in spaces in this Judicial District leased by

Google. Google’s GGC servers are housed in spaces leased by Google from Internet Service

Providers (ISPs) whose networks have substantial traffic to Google and are interested in saving

bandwidth. Hosting Google servers allows ISPs to save both bandwidth and costs, as they do not

incur the expense of carrying traffic across their peering and/or transit links.

       18.       When an ISP agrees to host a GGC server, the parties enter into a Global Cache

Service Agreement, under which Google provides:

            hardware and software—including GGC servers and software—to be housed in the

             host’s facilities;

            technical support; service management of the hardware and software; and

            content distribution services, including content caching and video streaming.

In exchange, the host provides, among other things, a physical building, rack space where

Google’s computer hardware is mounted, power, and network interfaces. All ownership rights,




                                                  6
  Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 7 of 73 PageID #: 7



title, and intellectual property rights in and to the equipment (i.e., the hardware and software

provided by Google) remain with Google and/or its licensors.

       19.      Multiple ISP-hosted GGC servers are in this Judicial District. Google provides the

location of its GGC servers, namely, Sherman, Tyler, and Texarkana.




Source: Uniloc 2017 LLC v. Google LLC, Case No. 2:18-cv-00550, Dkt. 1 at 8 (E.D. Tex. 2018);
https://peering.google.com/#/infrastructure.

       20.      Suddenlink Communications, for example, is an ISP that hosts six GGC servers in

Tyler, Texas.

       21.      CableOne is an ISP that hosts three GGC servers in Sherman, Texas and three

GGC servers in Texarkana, Texas.

       22.      Google caches content on these GGC servers located in this Judicial District.



                                                  7
  Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 8 of 73 PageID #: 8



       23.     Google’s GGC servers located in this Judicial District cache content that includes,

among other things: (a) maps; (b) messages; and (c) digital content from the Google Play store.

       24.     Google’s GGC servers located in this Judicial District deliver cached content for

the items in the preceding paragraph to residents in this District.

       25.     Google generates revenue (a) by delivering video advertising; (b) from apps; and

(c) from digital content in the Google Play store.

       26.     Google treats its GGC servers in this Judicial District the same as it treats all its

other GGC servers in the United States.

       27.     The photographs below show Google’s GGC servers hosted by Suddenlink and

the building where they are located at 322 North Glenwood Boulevard, Tyler, Texas 75702.




       28.     Google not only exercises exclusive control over the digital aspects of the GGC,

but also exercises exclusive control over the physical server and the physical space within which

the server is located and maintained.

       29.     This Judicial District has previously determined that the GGC server itself and the

place of the GGC server, both independently and together, meet the statutory requirement of a




                                                  8
     Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 9 of 73 PageID #: 9



“physical place.” See Seven Networks, LLC v. Google LLC, Case No. 2:17-cv-00442-JRG, Dkt.

235 at 24 (E.D. Tex. July 19, 2018).

          30.    Likewise, this Judicial District has determined that GGC servers and their several

locations within this District constitute “regular and established place[s] of business” within the

meaning of the special patent venue statute. See Seven Networks, LLC v. Google LLC, Case No.

2:17-cv-00442-JRG, Dkt. 235 at 38 (E.D. Tex. July 19, 2018).

          31.    Similarly, this Judicial District has determined that the GGC servers and their

locations within the various ISPs within this District are “places of Google” sufficient to meet

the statutory requirement of § 1400(b). See Seven Networks, LLC v. Google LLC, Case No. 2:17-

cv-00442-JRG, Dkt. 235 at 41 (E.D. Tex. July 19, 2018).

Google Makes Google Pay Available in This Judicial District

          32.    Google Pay, also known as “G Pay,” “Pay with Google” and “Android Pay” is a

“fast, simple way to pay online or make contactless payments with your phone.”15 Google Pay

allows users in this Judicial District to:

         “Tap and pay to make purchases with your phone”

         “Buy items in apps and on websites”;

         “Fill in forms automatically on Chrome”;

         “Buy Google products”;

         “Send money to friends and family”; and

         Use gift cards, loyalty cards, tickets, and coupons at participating retailers.16




15
     https://pay.google.com/about/.
16
     https://support.google.com/pay/answer/9026749?co=GENIE.Platform%3DAndroid&hl=en#.


                                                     9
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 10 of 73 PageID #: 10




Source: https://pay.google.com/about/business/checkout/

          33.    Google Pay is accepted at “millions” of locations, including throughout this

Judicial District.17 For example, Google Pay is accepted in stores including, among others,

Dunkin Donuts, McDonalds, Nike, Target, Trader Joes, Ulta, Walgreens, Whole Foods, ACME,

Aeropastale, American Eagle Outfitters, ARCO, Best Buy, Bloomingdales, Champs Sports,

Chevron, Chick-Fil-A, Crate & Barrel, the Disney Store, Express, Foot Locker, GameStop,

JetBlue, KFC, Kohls, LEGO, Macy’s, Martin’s, Office Depot, Panera Bread, Peet’s Coffee,

Petco, Sephora, Staples, Subway, and Stop & Shop.18

          34.    At least the Google Pay point of service locations (“POS”) are regular and

established places of business of Google. For example, Google establishes Merchant Hardware


17
     https://pay.google.com/about/where-to-use/
18
     Id.


                                                  10
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 11 of 73 PageID #: 11



Requirements, establishes data security requirements (e.g. complaint with the Payment Card

Security Standards Council requirements),19 and mandates that participating stores, referred to as

“Sellers” comply with terms of service provided by Google Payment Corp (“GPC”), a subsidiary

of Google LLC, to Google’s users.20 For example, the terms of service provide that:

        “Seller must comply with the Policies and any other limits concerning use of the Service

         as updated by GPC from time to time, including without limitation:(i) the Integration

         Guidelines; (ii) the Button and Acceptance Logo Guidelines and the Google Brand

         Feature Guidelines; (iii) GPC requirements for data security and privacy, including the

         Google Privacy Policy and Google Payments Privacy Notice; (iv) operating rules and/or

         policies of the card associations or networks that are used to process the Payment

         Transactions attached hereto as Exhibit A (as may be updated from time to time); or

         (v) Carrier requirements applicable to Carrier Billing.”; and

        “Seller agrees not to use the Service through websites other than the Seller Websites.

         GPC at all times reserves approval authority as to the implementation of the Service on

         each Seller Website, and GPC may upon notice suspend Seller’s use of the Service until

         Seller corrects implementation issues as reasonably specified by GPC.”21

         35.    Google further mandates that Sellers and their developers comply with Google

Pay API terms of service (“Google Pay API ToS”), Google Pay API Acceptable Use Policy, and




19
   Id.
20
   See https://payments.google.com/payments/apis-
secure/u/0/get_legal_document?ldo=0&ldt=sellertos.
21
   Id.


                                                 11
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 12 of 73 PageID #: 12



rules set forth in the Google Pay Policy Center.22 For example, the Google Pay API ToS

mandates that:

        “You must comply with the Terms, the Google Pay APIs Acceptable Use Guidelines,

         and the Google Pay API Brand Guidelines found at the Google Pay API developer site.”

        “Unless Google provides otherwise, You may arrange for a platform provider to assist

         You in integrating Your payment transaction interfaces with the API. Such platform

         provider must act exclusively on Your behalf and in accordance with its own written

         agreement with Google. You agree that Google may require you to disengage from Your

         platform provider if, in Google’s discretion, the platform provider contributed to a

         violation of these Terms or other harm to Google.”; and

        “You may not: (a) establish a minimum or maximum purchase amount that is specific to

         an End User making a purchase through the API; (b) require an End User to provide you

         with the account numbers of any credit card, debit card, or other payment instrument in

         addition to information provided through the API; or (c) add any service use surcharge

         that is specific to an End User making a purchase through the API.”23

         36.     Google further partners with banks and payment partners in this judicial District

in Delivering Google Pay services to its users, including, among others, AMEX, BAC (Bank of

America), Barclays US, Capital One, Chase, CITI, Synchrony, and Wells Fargo. On information

and belief, Google further binds sellers to terms it negotiates with its payment partners, such as

terms provided in its partners.


22
   See https://developers.google.com/pay/api/android/guides/setup;
https://payments.developers.google.com/terms/sellertos;
https://support.google.com/googleplay/android-developer/answer/9858738.
23
   https://payments.developers.google.com/terms/sellertos; see also
https://developers.google.com/pay/api/android/guides/brand-guidelines.


                                                 12
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 13 of 73 PageID #: 13



Google Wi-Fi at Starbucks Locations in This Judicial District

       37.     Google provides Wi-Fi infrastructure and Wi-Fi service at Starbucks locations in

this District.24 Google and Starbucks entered into an agreement in which Google provides its

Google Wi-Fi or Google Fiber service at all Starbucks locations in this Judicial District,

including at Starbucks stores and at Target stores.25 First-time customers connect and use Google

Wi-Fi on their devices in this District by selecting “Google Starbucks” from their respective

device’s list of available wireless networks and entering their respective name, email address,

and postal code. Return customers are automatically connected to Google Wi-Fi on their

respective devices at any Google Wi-Fi location. Upon connecting to the Google Wi-Fi locations

in this District, Google provides connected customers with Internet access over Google’s

infrastructure and services.




24
   See https://customerservice.starbucks.com/app/answers/detail/a_id/5796/~/how-can-i-access-
wifi-in-starbucks-stores%3F;
https://support.google.com/fiber/answer/3289712?visit_id=637050364069556126-
264756134&hl=en&rd=1;
25
   https://www.starbucks.com/store-locator?map=32.467135,-95.387478,8z


                                                13
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 14 of 73 PageID #: 14




Source: https://www.starbucks.com/store-locator/store/15590/mc-cann-loop-281-407-w-loop-

281-longview-tx-756054449-us.

       38.     Google uses its Google Wi-Fi infrastructure and Google Wi-Fi services at

Starbucks locations in this Judicial District to provide customers with telecommunications

services through its own phone carrier network, Google Fi. Google Fi is owned and operated by

Google. In order to use Google Fi phone service in this District, Google provides its customers

with special SIM cards and software to connect to and automatically switch between four sources

of network infrastructure and services: T-Mobile, Sprint, US Cellular, and public Wi-Fi

networks. As described below, Google has entered into agreements with T-Mobile, Sprint, and

US Cellular to lease the carriers’ infrastructure and services to provide Google Fi customers with


                                               14
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 15 of 73 PageID #: 15



voice and data services. As a fourth source, Google Fi uses public Wi-Fi networks, including the

Google Wi-Fi at Starbucks locations in this District, to provide its phone carrier service. The

Google Wi-Fi at Starbucks locations in this District are fixed geographical locations. They are

“regular” and “established” because they operate in a “steady, uniform, orderly, and methodical

manner” and are sufficiently permanent. They are “of the defendant” because Google has

contractual and/or property rights to use the Google Wi-Fi locations to operate its businesses,

including the Google Fi phone carrier business.

       39.     Google determines whether a Google Fi customer in this Judicial District uses a

certain Wi-Fi network, including the Google Wi-Fi networks at Starbucks locations, using the

Google-provided SIM card and software on the customer’s phone.




Source: https://fi.google.com/about/coverage/




                                                  15
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 16 of 73 PageID #: 16



Google’s “Google Fi”

       40.     As described above, Google owns, operates, and provides telecommunications

infrastructure and service in this Judicial District through its own phone carrier network, Google

Fi. Google provides cellular and Wi-Fi infrastructure and services for payment, phone,

messaging, and data services in this District. Google provides its customers voice and high-speed

data coverage (4G LTE) for cities such as Tyler, Longview, and Marshall, Texas.




Source: https://fi.google.com/coverage?q=Marshall%2C$20TX$2C%20USA

       41.     The cell towers used for Google’s services are fixed geographical locations. They

are “regular” and “established” because they operate in a “steady, uniform, orderly, and

methodical manner” and are sufficiently permanent. They are “of the defendant” because Google

has contractual and/or property rights to use the cell towers to operate its business. Google also

ratifies the service locations through its coverage lookup service.




                                                 16
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 17 of 73 PageID #: 17




Source: https://fi.google.com/about/coverage/

       42.     With this coverage lookup service, Google advertises its ability to provide cell

coverage in this Judicial District and its selected cell towers in and near this District to provide

the advertised coverage (e.g., 2G, 3G, or 4G LTE), depending on the location in the District. See

https://fi.google.com/about/coverage/. Google is not indifferent to the location of its cell towers.

It “established” and “ratified” them where they are for a specific business purpose.

       43.     Residents of this Judicial District also directly contract with and are billed by

Google for these services.




                                                  17
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 18 of 73 PageID #: 18



Source: https://fi.google.com/about/plan/

       44.     Google also determines which cell tower a particular Google Fi customer will use

while within this Judicial District.




Source: https://fi.google.com/about/faq/#coverage-3

Google Cloud Interconnect (GCI) and Direct Peering

       45.     Google additionally services its customers in this Judicial District (and other

districts) through yet other facilities it has in this District. More specifically, Google’s equipment

is located in this District in Denton County, Texas at two facilities referred to as “Megaport.” At

the MegaPort facilities in this District, Google offers two services: Google Cloud Interconnect

(GCI) and Direct Peering.

       46.     Google’s Cloud Interconnect (GCI) is a service from Google that allows

customers to connect to Google’s Cloud Platform directly, as opposed to, for example, over the

public network.




                                                 18
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 19 of 73 PageID #: 19




Source: https://cloud.google.com/interconnect/docs/concepts/partner-overview




                                             19
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 20 of 73 PageID #: 20



        47.     Google’s Direct Peering services allows its customers to exchange Internet traffic

between its customers’ networks and Google’s at one of its broad-reaching Edge network

locations, such as the one at Megaport.




Source: https://cloud.google.com/interconnect/docs/how-to/direct-peering

        48.     In establishing such a direct connection, Google provides the necessary physical

equipment at Megaport to enable GCI or Direct Peering connections. Google advertises only two

GCI facilities in Texas—the Equinix facility and the Megaport facility (the latter one located in

this Judicial District).




                                                20
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 21 of 73 PageID #: 21




Source: https://www.cloud.google.com/interconnect/docs/concepts/service-providers#by-
location

       49.     Clicking on the Megaport link from the screenshot of Google’s website in the

preceding paragraph directs a customer to the details of directly connecting to Google’s

equipment at the facility in this Judicial District to connect to Google’s GCI service.




Source: https://www.megaport.com/services/google-cloud-partner-interconnect/

       50.     More particularly, the Google-linked Megaport site explains how a Google

customer can use the Google Cloud Platform console to enable connection to the Google

equipment at the Megaport facility in this Judicial District.



                                                 21
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 22 of 73 PageID #: 22




Source: https://knowledgebase.megaport.com/cloud-connectivity/google-cloud/

       51.    Both Google’s website and Megaport’s website advertise the peering service and

point a consumer to the website, www.peeringdb.com, for details. he peering DB website lists

Megaport Dallas as a Google peering facility.




                                                22
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 23 of 73 PageID #: 23



Source: https://cloud.google.com/interconnect/docs/how‐to/direct‐peering; see also

https://cloud.google.com/cdn/docs/locations.




Source: https://knowledgebase.megaport.com/cloud-connectivity/google-cloud-platform-direct-
peering/




Source: https://www.peeringdb.com/net/433

       52.     Megaport’s website also confirms, in its “Looking Glass” tool, the presence of

Google at its facility—(AS No. 15169).




                                                23
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 24 of 73 PageID #: 24




Source: https://lg.megaport.com/

       53.     Both of Megaport’s “Dallas” locations are in the Eastern District of Texas in

Denton County.26 The larger Megaport facility, the Carrollton facility, is located at 1649 West

Frankford Road, and is the largest of its kind in the State of Texas.27 The smaller Megaport

facility, the Lewisville facility, is located at 2501 S. State Highway 121.28

       54.     The Google equipment at Megaport’s facilities which provides the GCI and

Direct Peering services for Google customers are fixed geographical locations. They are

“regular” and “established” because they operate in a “steady, uniform, orderly, and methodical

manner” and are sufficiently permanent. They are “of the defendant” because Google holds

contractual and/or property rights to use this space and to maintain this equipment. Google also




26
   https://www.megaport.com/blog/cyrusone-brings-dallas-closer-cloud/.
27
   Id.
28
   Id.


                                                 24
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 25 of 73 PageID #: 25



ratifies the equipment through advertising of the Megaport location as authorized to provide

these Google services.

Google Repair Centers and Warehouses in this Judicial District

        55.     In addition to the Google presence described above, Google has multiple

authorized repair centers in the Eastern District of Texas. These repair centers are regular and

established places of business of Google.

        56.     For example, the Flower Mound Facility, located at 700 Lakeside Parkway,

Flower Mound, Texas 75028, is a regular and established place of business of Google. The

Flower Mound Facility is owned by Communications Test Design, Inc. (“CTDI”) with whom

Google has entered into an Inbound Services Agreement (the “ISA”) on August 15, 2017.

Personalized Media Commn’s, LLC v. Google LLC, No. 2:19-cv-00090-JRG, Dkt. 291 at 3,

(E.D. Tex. July 16, 2020). Further, on May 15, 2018, Google and CTDI entered into Statement

of Work No. 463889 (the “SOW”) regarding the Flower Mound Facility. Id. Pursuant to the

SOW and in accordance with the ISA, “Google contracted with CTDI to refurbish, warehouse,

and repair ‘certain Google products such as . . . Pixel smartphones’ at the Flower Mound

Facility.” Id. at 3-4.

        57.     Under the SOW, (1) “CTDI must repair, refurbish, and warehouse Google devices

at the Flower Mound Facility;” (2) “[a]ny change from this location must be agreed to in writing

by Google;” (3) “the SOW grants Google a specific and defined space within the Flower Mound

Facility called the ‘Google Secured Area’ where all repair, refurbishment, and warehousing

activities are to be conducted;” and (4) “Google further specifies that that Google Secured Area

must ‘have walls from floor to ceiling’ and ‘be fully separate from other operations.’” Id. at 4.

Further, “Google has a dedicated, physical space for its operations within the Flower Mound




                                                25
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 26 of 73 PageID #: 26



Facility,” “Google has control over the Google Secured Area and has dictated the specifications

for the Google Secured Area,” “[o]nly Google devices can be stored, repaired, or refurbished in

the Google Secured Area,” and “the location of the Google Secured Area cannot be moved

outside of the Flower Mound Facility without the express written consent of Google.” Id.

        58.     CDTI acts as Google’s agent, conducting Google’s business at the Flower Mound

Facility. Id. at 5. “Google controls and oversees virtually every aspect of how CTDI performs its

services, including how it receives, diagnoses, repairs, warehouses, packages, and ships the

Google devices.” Id. For example, the SOW “requires CTDI to ‘collect data and deliver reports

to Google’ for more than twenty different types of reports, some of which must be delivered to

Google daily or multiple times a day.’” Id.29 “The SOW is replete with provisions affording

Google the right to give interim instructions to CTDI which further evidence CTDI’s agency

relationship” including “Google may change the levels of refurbishment at any time . . .,”

“Google may, at its sole discretion, direct [CTDI] to purchase materials from a third party

vendor,” “Google may direct [CTDI] to warehouse Products at one of its Locations for a

specified period of time,” and “[CTDI] will also store and maintain all data wipe records . . . and

produce such records for Google upon request.” Id. at 6-7. The Court also notes that “under

section 6.15 of the SOW, CTDI is required to implement not only every reasonable interim

instruction provided by Google, but every change that Google demands unless it affects CTDI’s

profitability.” Id.

        59.     Google also “authorizes CTDI to act on its behalf” including “tell[ing] its

customers to send their devices to ‘us’—i.e., Google—at the Flower Mound Facility,” and



29
   The Court also noted that “CTDI must also ‘appoint an account representative to work with
Google on all Service-related issues[,]’ ‘conduct a bi-weekly call with Google’ regarding ‘trends
in recurring failures[,]’ and identify ‘allocate[d] [human] resources’ for Google.” Id.

                                                 26
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 27 of 73 PageID #: 27



“Google system logic” which “directs customers to send their particular phones to the Flower

Mound Facility for repairs.” Id. at 8. Following repair or refurbishment of the Google devices by

CTDI, “Google requires CTDI to return the devices to its customers in Google branded

packaging.” Id.

          60.     CTDI has consented to act on Google’s behalf including agreeing “to provide

Google the Services specified” including but not limited to “tak[ing] receipt of Returned

Products . . ., Quarantine Services, Capture Services and Sorting Services,” “Data Wipe

Services,” “Inventory Procurement and Management Services,” and “Warehousing Services.”30

Id. at 8-9. Specifically, the Court noted CTDI consents to “’refurbish’ and ‘ship’ Google devices

on behalf of Google as delivered to it by Google’s customers pursuant to Google instructions.’”

Id. at 9.

          61.     CTDI “conducts Google’s business at the Flower Mound Facility,” including

repairing, refurbishing, storing, and transporting Google hardware devices. Id. (“CTDI provides

‘Warehousing Services’ and ‘Shipping Services’ such that Google devices needing repair and

Google inventory are stored in the Google Secured Area.”); id. (“CTDI also ships the repaired or

refurbished devices back to Google’s customers.”).

          62.     Moreover, when Google’s customers send their devices to the Flower Mound

Facility for repair, they believe they are sending their devices to Google. Id at 11. Google acts

purposefully to achieve this result, and actively conceals CTDI from its customers. Id. at 8.

          63.     Google further publicly lists a number of repair centers in this Judicial District:




30
     See Personalized Media, Dkt. 291 at 8-9 for the full list of services noted by the Court.


                                                    27
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 28 of 73 PageID #: 28




Source: https://support.google.com/store/answer/7182296?hl=en

        64.     Google’s only authorized walk-in repair center, uBreakiFix, further lists at least

four facilities in this Judicial District:




                                                 28
Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 29 of 73 PageID #: 29




Source: https://www.ubreakifix.com/google




                                            29
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 30 of 73 PageID #: 30



Source: https://www.ubreakifix.com/google

         65.     Google and uBreakiFix teamed up to offer free repairs to those impacted by

Hurricane Florence.31

         66.     uBreakiFix has fixed geographical locations. They are “regular” and “established”

because they operate in a “steady, uniform, orderly, and methodical manner” and are sufficiently

permanent. These stores are “of the defendant” because Google has contractual rights with

uBreakiFix—the only authorized walk-in repair centers in the United States. Google also ratifies

these facilities through its advertising of them through its website.

         67.     Google also has branded, mail-in repair service that is contracted with a company

called KMT Wireless, LLC, d/b/a Cynergy Hitech. Cynergy Hitech receives phones at its facility

in Grapevine, Texas.




31
     See https://www.ubreakifix.com/blog/hurricane-florence


                                                 30
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 31 of 73 PageID #: 31




Source: https://support.google.com/store/answer/7182296?hl=en

Google’s Other Pervasive Contracts in this Judicial District

       68.    Google has operated and is currently operating its Google Maps Street View

business and services in this Judicial District. For example, the image below shows the Google

Maps Street View of the Eastern District of Texas courthouse in Marshall.




                                               31
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 32 of 73 PageID #: 32




Source: https://www.google.com/maps/@32.5447301,-
94.3670612,3a,75y,170.09h,88.95t/data=!3m6!1e1!3m4!1smECZXlUFylR2yu5E-
6wj2g!2e0!7i13312!8i6656

Furthermore, in the lower right-hand corner of the Google Street View above, the image is

credited to Google and states that it was captured in December 2018.




         69.     Google also operates a Street View car in and around this Judicial District in order

to provide the Google Maps Street View service.32




32
     See https://www.google.com/streetview/explore/.


                                                  32
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 33 of 73 PageID #: 33



        70.    In addition to the above Google Street View image, Google operates and

continues to operate a fleet of Google Street View vehicles in this Judicial District, including in

the counties of Houston, Trinity, Polk, Angelina, Anderson, VanZandt, Denton, and Collin, as

shown below.




Source: https://www.google.com/streetview/explore/

        71.    Google also has operated and currently operates its Google Express business and

services in this Judicial District. Google Express allows residents of this District to shop—

directly from Google’s websites—for select products with companies that Google has contracted

with.




                                                 33
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 34 of 73 PageID #: 34




Source: https://express.google.com/u/0/about

To verify which stores a user may shop, a resident enters his or her zip code and begins shopping

at the Google contracted stores. The image below shows the Google Express website showing

that its business and services are available in this Judicial District.




Sources: https://www.google.com/express/

        72.     Google provides its Google Express business and services to the residents of this

Judicial District by advertising and inviting the residents of this District, then Defendant arranges


                                                   34
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 35 of 73 PageID #: 35



for a delivery company to bring the goods and products purchased through the Google Express

website to the residents of this District.33 This service uses fixed geographical stores in this

District. They are “regular” and “established” because they operate in a “steady, uniform,

orderly, and methodical manner” and are sufficiently permanent. They are “of the defendant”

because Google ratifies the stores (and selects products of the stores) through its website. Only

information provided by Google through its service can be purchased, although the store may

have other items for sale.

          73.    Google previously leased office space in this Judicial District for about 50 people

through its Frisco, Texas office.

          74.    Google also provides services to businesses and schools in this Judicial District,

including email services, word processing software, electronic file storage services, and video

conferencing services. Google brands such services as “G Suite” services. Non-limiting

examples of such businesses and schools include the Frisco Independent School District, as

shown below.34




33
     See https://support.google.com/express/answer/4561693?hl=en.
34
     http://schools.friscoisd.org/hs/lebanontrail/site/resources/google-apps-information.


                                                  35
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 36 of 73 PageID #: 36




Source: http://schools.friscoisd.org/hs/lebanontrail/site/resources/google-apps-information

       75.     Google also provides advertising services to businesses in this Judicial District,

including soliciting reviews of patrons that have visited a business in the Eastern District of

Texas, as shown below.




Source: Product Testing at https://www.google.com/maps


                                                 36
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 37 of 73 PageID #: 37



          76.    Google also monitors traffic conditions in this Judicial District. For example,

traffic conditions between a McDonalds and the Federal Courthouse in Marshall, as shown

below.




Source: Product Testing at https://www.google.com/maps

          77.    Separate and apart from its Google Fi mobile service, Google also provides

telephone services to residents in this Judicial District through a product it calls Google Voice.35




35
     https://voice.google.com/u/0/signup.


                                                  37
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 38 of 73 PageID #: 38




Source: https://voice.google.com/u/0/signup

       78.     Google provides Software-as-a-Service applications, including email and server

space, to Texas public universities. Non-limiting examples of such universities are Texas A&M

University (which has facilities in this Judicial District) and Texas A&M Commerce (located in

this District), as show below.




                                              38
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 39 of 73 PageID #: 39




Source: http://google.tamu.edu/




Source: http://mailman.tamuc.edu/pipermail/students/2012-May/004325.html

Other Google Presence in the State

       79.    Google also has a pervasive connection to the State of Texas through multiple

commercial activities.




                                              39
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 40 of 73 PageID #: 40



       80.     Google has purchased land in Midlothian, Texas where it is currently constructing

a $600 million data center.36

       81.     Since 2007, Google has employed “hundreds” of employees in Texas, including

in Austin, Texas.37

       82.     Google has at least one current office located in Austin, on North MoPac

Expressway,38 and additional office locations at University Park and Austin Children’s

Museum.39

       83.     Google has leased over 200,000 square feet of office space in Austin, Texas at

500 West 2nd Street.40

       84.     Google has, as of August 2020, job postings employment in Texas, including for

Addison, Texas; Dallas, Texas; Midlothian, Texas; Athens, Texas; Bellville, Texas; Houston,

Texas; and Austin, Texas.41




36
   See https://www.dallasnews.com/business/real-estate/2019/06/14/google-s-massive-600m-
data-center-takes-shape-in-ellis-county-as-tech-giant-ups-texas-presence/.
37
   According to Gerardo Interiano, Google’s public affairs and government relations manager, in
a statement. See http://www.statesman.com/business/google-lease-200-000-square-feet-
newdowntown-austin-tower/SANZSa3du8QQ4k8ytOC2rJ/.
38
   See https://www.google.com/intl/en/about/locations/?region=north-america.
39
   See http://www.statesman.com/business/google-lease-200-000-square-feet-new-
downtownaustin-tower/SANZSa3du8QQ4k8ytOC2rJ/.
40
   See http://www.statesman.com/business/google-lease-200-000-square-feet-new-
downtownaustin-tower/SANZSa3du8QQ4k8ytOC2rJ/.
41
   Ex. A. See also,
https://www.google.com/search?q=google+texas+jobs&oq=google+texas+jobs&aqs=chrome..69
i57j0l4j69i64.2223j0j7&sourceid=chrome&ie=UTF-
8&ibp=htl;jobs&sa=X&ved=2ahUKEwjKoebb-
YHrAhURgnIEHREGBIQQiYsCKAJ6BAgCEBM&sxsrf=ALeKk03MKRizdsXsSMV3oGrvGs
Hqzps3ug:1596557916483#htivrt=jobs&fpstate=tldetail&htichips=organization_mid:/m/045c7b
&htischips=organization_mid;/m/045c7b:Google&htidocid=4-
7gWqxYDLYZtTikAAAAAA%3D%3D, retrieved August 4, 2020.


                                               40
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 41 of 73 PageID #: 41



       85.     Upon information and belief, Defendants have at least eleven (11) entities

registered in Texas, including:

            GOOGLE LLC

            GOOGLE ACQUISITION HOLDING, INC.

            GOOGLE COMPARE AUTO INSURANCE SERVICES INC.

            GOOGLE COMPARE CREDIT CARDS INC.

            GOOGLE COMPARE MORTGAGES INC.

            GOOGLE FIBER INC.

            GOOGLE FIBER NORTH AMERICA INC.

            GOOGLE FIBER TEXAS, LLC

            GOOGLE INC.

            GOOGLE NORTH AMERICA INC.

            GOOGLE PAYMENT CORP.

       86.     Google has provided, currently provides, and is currently offering to provide its

Google Fiber services to the residents of Austin, Texas and San Antonio, Texas.42

       87.     Google has invested $200,000,000 in the Spinning Spur Wind Farm Project in

Oldham County, Texas.43

       88.     Google provides the State of Texas with aerial imagery.44




42
   See https://fiber.google.com/cities/austin/ and https://fiber.google.com/cities/sanantonio/.
43
   See https://www.chooseenergy.com/blog/energy-news/google-invests-200m-in-west-texas-
windfarm/.
44
   See http://www.bisconsultants.com/affordable-imagery-for-texas-government-entities-
fromgoogle/.


                                                41
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 42 of 73 PageID #: 42



        89.     Google acquired Waze in 2013,45 and Google’s Waze traffic app partners with

cities and businesses in Texas, non-limiting examples include the Waze partnership with the City

of Fort Worth to provide constant traffic data to the city.46 Another non-limiting example

includes the Waze partnership with the Genesis Group in Tyler to decrease emergency response

times.47

        90.     Defendants are subject to this Court’s jurisdiction pursuant to due process and/or

the Texas Long Arm Statute due at least to their substantial business in this State and Judicial

District, including (a) at least part of their past infringing activities, (b) regularly doing or soliciting

business in Texas, and/or (c) engaging in persistent conduct and/or deriving substantial revenue

from goods and services provided to customers in Texas.

                                         PATENTS-IN-SUIT

        91.     On February 21, 2012, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,118,218 (the “’218 Patent”) entitled “Method and Apparatus for

Providing Electronic Purse.” A true and correct copy of the ’218 Patent is attached as Exhibit A.

        92.     On November 17, 2015, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,189,787 (the “’787 Patent”) entitled “Method and Apparatus for

Conducting E-Commerce and M-Commerce.” A true and correct copy of the ’787 Patent is

attached as Exhibit B.

        93.     On May 28, 2013, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 8,448,855 (the “’855 Patent”) entitled “Method and Apparatus for Funding



45
   See https://techcrunch.com/2013/06/11/its-official-google-buys-waze-giving-a-social-
databoost-to-its-location-and-mapping-business/.
46
   See http://dfw.cbslocal.com/2016/12/14/forth-worth-partners-with-waze-traffic-app/.
47
   See https://genesispulse.com/2015/10/06/the-genesis-group-joins-waze-connected-
citizensprogram/.


                                                    42
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 43 of 73 PageID #: 43



an Electronic Purse.” A true and correct copy of the ’855 Patent is attached as attached as Exhibit

C.

       94.     On January 19, 2016, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,240,009 (the “’009 Patent”) entitled “Mobile Devices for

Commerce Over Unsecured Networks.” A true and correct copy of the ’009 Patent is attached as

Exhibit D.

       95.     On January March 24, 2020, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 10,600,046 (the “’046 Patent”) entitled “Method and Apparatus

for Mobile Payments.” A true and correct copy of the ’046 Patent is attached as Exhibit E.

       96.     RFCyber is the sole and exclusive owner of all right, title and interest to, or is the

exclusive licensee with the right to sue for the ’218, ’787, ’855, ’009, and ’046 Patents (together,

the “Patents-in-Suit”), and holds the exclusive right to take all actions necessary to enforce its

rights to the Patents-in-Suit, including the filing of this patent infringement lawsuit. RFCyber also

has the right to recover all damages for past, present, and future infringement of the Patents-in-

Suit and to seek injunctive relief as appropriate under the law.

                                  FACTUAL ALLEGATIONS

       97.     The technologies of the Patents-In-Suit were variously invented by Liang Seng

Koh, Hsin Pan, Ziangzhen Zie, and Fuliang Cho. The Patents-in-Suit generally cover apparatus

and methods for enabling secure contactless payment with a portable device. In one exemplary

embodiment, a smart card module including a secure element may emulate a payment card over

near field communications (“NFC”). For example, users may select one of a plurality of payment

cards stored in a memory of the secure element and carry out a transaction via NFC at a point of

service (“POS”). In another embodiment, the device may securely conduct transactions over an




                                                 43
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 44 of 73 PageID #: 44



open network with a payment server. By facilitating the settlement of charges using an NFC mobile

device to read off data pertaining to an electronic invoice, the inventions of the Patents-in-Suit

provide significant time-savings, particularly in situations where a payment process would

otherwise involve more than one contact between a merchant and consumer.

       98.     On information and belief, Google has distributed variants of Google Pay that have

included functionality to emulate a payment card and settle a transaction via NFC at least since

August 2014.48 On information and belief, Google Pay is operable on a range of mobile devices,

including at least all Android and Android Wear devices running Android Lollipop 5.0 and

higher.49 The current and previous versions of Google Pay and Android Devices running Google

Pay, alone and together, are non-limiting instances of the Accused Products. The Accused Products

include, for example, the Google Pixel 3 XL running Google Pay. The Accused Products practice

the claims of the Patents-in-Suit to improve the shopping experience of their users, and to improve

Google’s position in the market.

       99.     RFCyber has at all times complied with the marking provisions of 35 U.S.C. § 287

with respect to the Patents-in-Suit. On information and belief, any prior assignees and licensees

have also complied with the marking provisions of 35 U.S.C. § 287.




48
   See https://www.theverge.com/2015/9/10/9298795/android-pay-available-today;
https://www.theverge.com/2014/10/25/7069863/retailers-are-disabling-nfc-readers-to-shut-out-
apple-pay.
49
   https://support.google.com/pay/answer/7625055?co=GENIE.Platform%3DAndroid&hl=en.


                                                44
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 45 of 73 PageID #: 45



                                           COUNT I
                                (Infringement of the ’218 Patent)

        100.    Paragraphs 1 through 99 are incorporated herein by reference as if fully set forth in

their entireties.

        101.    RFCyber has not licensed or otherwise authorized Google to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’218 Patent.

        102.    Google has directly infringed and continues to directly infringe the ’218 Patent,

either literally or under the doctrine of equivalents, without authority and in violation of 35 U.S.C.

§ 271, by making, using, offering to sell, selling and/or importing into the United States products

that satisfy each and every limitation of one or more claims of the ’218 Patent. Upon information

and belief, these products include the Accused Products that practice the methods and systems

covered by the ’218 Patent including, for example, card emulation and NFC payment functionality

implemented by Google Pay running on an Android device. For example, these infrastructures

infringe at least claim 1 of the ’218 Patent.

        103.    For example, Google has and continues to directly infringe at least claim 1 of the

’218 Patent by making, using, offering to sell, selling and/or importing into the United States

products that implement a method for providing an e-purse, the method comprising: providing a

portable device including or communicating with a smart card pre-loaded with an emulator

configured to execute a request from an e-purse applet and provide a response the e-purse applet

is configured to expect, the portable device including a memory space loaded with a midlet that is

configured to facilitate communication between the e-purse applet and a payment server over a

wireless network, wherein the e-purse applet is downloaded and installed in the smart card when

the smart card is in communication with the payment server, the portable device further includes

a contactless interface that facilitates communication between the e-purse applet in the smart card



                                                 45
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 46 of 73 PageID #: 46



and the payment server over a wired network; personalizing the e-purse applet by reading off data

from the smart card to generate in the smart card one or more operation keys that are subsequently

used to establish a secured channel between the e-purse applet and an e-purse security

authentication module (SAM) external to the smart card, wherein said personalizing the e-purse

applet comprises: establishing an initial security channel between the smart card and the e-purse

SAM to install and personalize the e-purse applet in the smart card, and creating a security channel

on top of the initial security channel to protect subsequent operations of the smart card with the e-

purse SAM, wherein any subsequent operation of the emulator is conducted over the security

channel via the e-purse applet.

         104.   The Accused Products provide a portable device, such as the Pixel 3 XL, including

or communicating with a smart card pre-loaded with an emulator configured to execute a request

from an e-purse applet and provide a response the e-purse applet is configured to expect. For

example, the Pixel 3 includes or communicates with a smart card such as an NFC module, and/or

assembly of an NFC module, secure element, processor, microcontroller, and/or memory, such as

an NXP 81B03 NFC Controller. On information and belief, the smart card (e.g. NFC module) of

the Pixel 3 XL is pre-loaded with an emulator configured to execute a request from an e-purse

applet, such as a payment card applet within Google Pay, and provide a response that the applet is

configured to expect.50




50
     See e.g. https://www.nxp.com/docs/en/data-sheet/PN7150.pdf.


                                                 46
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 47 of 73 PageID #: 47




Source: https://www.techinsights.com/blog/google-pixel-3-xl-teardown

       105.   For example, Accused Products, such as the Pixel 3 XL, include a memory space

loaded with a midlet, such as Google Pay, that is configured to facilitate communication between

the e-purse applet, such as a payment card stored on the product, and a payment server, such as a

merchant and/or financial institution payment server, over a wireless network. For example, on

information and belief, the Pixel 3 XL comprises memory such as RAM, ROM, Flash, and/or

EEPROM, including in both the NFC module and secure element.




                                               47
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 48 of 73 PageID #: 48




Source: https://www.techinsights.com/blog/google-pixel-3-xl-teardown

          106.   The Accused Products further perform a method wherein the e-purse applet is

downloaded and installed in the smart card when the smart card is in communication with the

payment server. For example, the Pixel 3 XL running Google Pay operates to download and install

a payment card applet when the NFC module is in communication with the payment institution’s

server:




                                              48
Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 49 of 73 PageID #: 49




Source: https://www.youtube.com/watch?v=PQqLPuf3vGs




                                           49
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 50 of 73 PageID #: 50




         107.    The Accused Products further include a contactless interface that facilitates

communication between the e-purse applet in the smart card and the payment server over a wired

network. For example, on information and belief, the NFC module of the Pixel 3XL includes a

contactless NFC interface that facilitates communication between a payment card applet and a

payment server over a wired network, such as via a payment card reader at a POS connected to a

payment server via wired network.51

         108.    The Accused Products further personalize the e-purse applet (e.g. payment card

applet within Google Pay) by reading off data from the smart card (e.g. NFC Module) to generate

in the smart card one or more operation keys that are subsequently used to establish a secured

channel between the e-purse applet and an e-purse security authentication module (SAM) external

to the smart card. For example, on information and belief, Google Pay establishes operations keys

that operate to establish secure connections between a stored payment card and an authentication




51
     See e.g. https://support.google.com/pay/answer/9231019.


                                                50
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 51 of 73 PageID #: 51



module at a server of the card issuer and/or merchant when adding a given card to the device for

the first time, and/or subsequently during transactions.52

         109.   The Accused Products further practice a method wherein personalizing the e-purse

applet (e.g. configuring the payment card applet within Google Pay) comprises establishing an

initial security channel between the smart card and the e-purse SAM to install and personalize the

e-purse applet in the smart card. For example, on information and belief, Google Pay operates to

establish a security channel with at least a card issuer server after a user enters details for a given

payment card, and operates to install and personalize the applet in the smart card, such as to install

the card with the user’s personal information in the secure element of a smart card module.53

         110.   The Accused Products create a security channel on top of the initial security channel

to protect subsequent operations of the smart card within the e-purse SAM, wherein any

subsequent operation of the emulator is conducted over the security channel via the e-purse applet.

For example, on information and belief, once a payment card applet is installed, operation of the

emulator is conducted via operation of the e-purse applet. 54

         111.   Google has indirectly infringed and continues to indirectly infringe one or more

claims of the ’218 Patent by knowingly and intentionally inducing others, to directly infringe,

either literally or under the doctrine of equivalents, by making, using, offering to sell, selling and/or

importing into the United States products that include infringing technology such as the Accused

Product that practice the systems and methods covered by the ’218 Patent.




52
     https://support.google.com/pay/merchants/answer/6345242?hl=en
53
     https://www.youtube.com/watch?v=7zS6aR22QZM.
54
     https://www.youtube.com/watch?v=Z5M5n8ZOBfg



                                                   51
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 52 of 73 PageID #: 52



        112.    Google, with knowledge that these products, or the use thereof, infringe the ’218

Patent knowingly and intentionally induced, and continues to knowingly and intentionally induce,

direct infringement of the ’218 Patent by providing these Accused Product to end users for use in

an infringing manner.

        113.    Google induced infringement by others, including end users, with the intent to

cause infringing acts by others or, in the alternative, with the belief that there was a high probability

that others, including end users, infringe the ’218 Patent, while remaining willfully blind to the

infringement.

        114.    RFCyber has suffered damages as a result of Google’s direct infringement of the

’218 Patent in an amount to be proved at trial.

        115.    RFCyber has suffered, and will continue to suffer, irreparable harm as a result of

Google’s infringement of the ’218 Patent for which there is no adequate remedy at law, unless

Google’s infringement is enjoined by this Court.

                                           COUNT II
                                 (Infringement of the ’787 Patent)

        116.    Paragraphs 1 through 99 are incorporated herein by reference as if fully set forth in

their entireties.

        117.    RFCyber has not licensed or otherwise authorized Google to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’787 Patent.

        118.    Google has directly infringed and continues to directly infringe the ’787 Patent,

either literally or under the doctrine of equivalents, without authority and in violation of 35 U.S.C.

§ 271, by making, using, offering to sell, selling and/or importing into the United States products

that satisfy each and every limitation of one or more claims of the ’787 Patent. Upon information

and belief, these products include the Accused Products that practice the methods and systems



                                                   52
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 53 of 73 PageID #: 53



covered by the ’787 Patent including, for example, card emulation and NFC payment functionality

implemented by Google Pay running on an Android device. For example, these infrastructures

infringe at least claim 1 of the ’787 Patent.

       119.     For example, Google has and continues to directly infringe at least claim 1 of the

’787 Patent by making, using, offering to sell, selling and/or importing into the United States

products that comprise a portable device for commerce, the portable device comprising an

emulator loaded in a smart card module for storing security values and updated transaction logs,

and an e-purse applet to cause the portable device to function as an electronic purse (e-purse),

wherein both of the emulator and e-purse applet are already personalized via a personalization

process built on a first security channel so that the emulator is set to store a set of keys for

subsequent data access authentication and the e-purse applet is configured to conduct a transaction

with a network server over a second security channel; a first interface configured to perform field

communication (NFC) with a reader to perform electronic commerce with the e-purse applet

against a fund stored in the emulator; a second interface configured to perform mobile commerce

with a payment server via an application against the fund stored in the emulator; and a purse

manager midlet being executed in the portable device to act as an agent to facilitate

communications between the e-purse applet and a payment server to conduct transactions

therebetween.

       120.     The Accused Products comprise an emulator loaded in a smart card module for

storing security values and updated transaction logs. For example, the Pixel 3 XL comprises an

NFC Module with an emulator, such as a host card emulator, for storing security values, such as




                                                53
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 54 of 73 PageID #: 54



operating keys and/or a tokenized card and cryptogram, and for updating transaction logs, such as

via Google Pay.55




Source: https://www.techinsights.com/blog/google‐pixel‐3‐xl‐teardown

See e.g. Google Pay screen capture depicting updated transaction logs:




55
   See https://support.google.com/pay/answer/9231020;
https://support.google.com/pay/merchants/answer/6345242?hl=en/


                                               54
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 55 of 73 PageID #: 55




Source:
https://play.google.com/store/apps/details?id=com.google.android.apps.walletnfcrel&hl=en_US
       121.    The Accused Products further comprise an e-purse applet, such as a payment card

applet within Google Pay, to cause the portable device (e.g. the Pixel 3 XL) to function as an

electronic purse. For example, applets within Google Pay cause Android devices to carry out a

transaction, such as via NFC.

       122.    The Accused Products further comprise a portable device wherein both of the

emulator (e.g. host card emulator of the NFC module) and e-purse applet (e.g. payment card applet)

are already personalized via a personalization process built on a first security channel so that the

emulator is set to store a set of keys for subsequent data access authentication and the e-purse

applet is configured to conduct a transaction with a network server over a second security channel.

For example, on information and belief, the emulator and applet of a Pixel 3 XL running Google

Pay are personalized during installation so that the emulator stores a set of keys (e.g. operating



                                                55
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 56 of 73 PageID #: 56



keys and/or a tokenized card and cryptogram) for subsequent access and authentication during

transactions.56

          123.    The Accused Products further comprise a first interface configured to perform field

communication (NFC) with a reader to perform electronic commerce with the e-purse applet

against a fund stored in the emulator. For example, the Pixel 3 XL comprises an NFC Module,

such as an NXP 81B03 NFC Controller, including an NFC interface to perform electronic

commerce with a card reader.57

          124.    The Accused Products further comprise a second interface configured to perform

mobile commerce with a payment server via an application against the fund stored in the emulator.

For example, on information and belief, the Pixel 3 XL comprises a second interface to perform

mobile commerce with a payment server, such as the payment server of an issuer and/or a

merchant, against a fund stored in the emulator, such as a gift card fund stored in the emulator of

an NFC module via the payment servers of Google Pay-enabled applications.58

          125.    The Accused Products further comprise a purse manager midlet, such as Google

Pay, being executed in the portable device to act as an agent to facilitate communications between

the e-purse applet and a payment server to conduct transactions therebetween. For example, on

information and belief, the Pixel 3 XL executes Google Pay to facilitate communications between

payment cards (e.g. cards within an emulator and/or secure element of an NFC module) and a

payment server (e.g. an issuer and/or merchant payment server) during transactions conducted via

NFC and/or via Google Pay-enabled application.




56
     https://support.google.com/pay/merchants/answer/6345242?hl=en
57
     https://www.techinsights.com/blog/google-pixel-3-xl-teardown
58
     See e.g. https://pay.google.com/about/where-to-use/.


                                                  56
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 57 of 73 PageID #: 57



        126.    Google has indirectly infringed and continues to indirectly infringe one or more

claims of the ’787 Patent by knowingly and intentionally inducing others, to directly infringe,

either literally or under the doctrine of equivalents, by making, using, offering to sell, selling and/or

importing into the United States products that include infringing technology such as the Accused

Products that practice the systems and methods covered by the ’787 Patent.

        127.    Google, with knowledge that these products, or the use thereof, infringe the ’787

Patent knowingly and intentionally induced, and continues to knowingly and intentionally induce,

direct infringement of the ’787 Patent by providing these Accused Products to end users for use in

an infringing manner.

        128.    Google induced infringement by others, including end users, with the intent to

cause infringing acts by others or, in the alternative, with the belief that there was a high probability

that others, including end users, infringe the ’787 Patent, while remaining willfully blind to the

infringement.

        129.    RFCyber has suffered damages as a result of Google’s direct infringement of the

’787 Patent in an amount to be proved at trial.

        130.    RFCyber has suffered, and will continue to suffer, irreparable harm as a result of

Google’s infringement of the ’787 Patent for which there is no adequate remedy at law, unless

Google’s infringement is enjoined by this Court.




                                                   57
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 58 of 73 PageID #: 58




                                          COUNT III
                                (Infringement of the ’855 Patent)

        131.    Paragraphs 1 through 99 are incorporated herein by reference as if fully set forth in

their entireties.

        132.    RFCyber has not licensed or otherwise authorized Google to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’855 Patent.

        133.    Google has directly infringed and continues to directly infringe the ’855 Patent,

either literally or under the doctrine of equivalents, without authority and in violation of 35 U.S.C.

§ 271, by making, using, offering to sell, selling and/or importing into the United States products

that satisfy each and every limitation of one or more claims of the ’855 Patent. Upon information

and belief, these products include the Accused Products that practice the methods and systems

covered by the ’855 Patent, including, for example, card emulation and NFC payment functionality

implemented by Google Pay running on an Android device. For example, these infrastructures

infringe at least claim 1 of the ’855 Patent.

        134.    For example, Google has and continues to directly infringe at least claim 1 of the

‘855 Patent by making, using, offering to sell, selling and/or importing into the United States

products that practice a method for funding an e-purse, the method comprising receiving a PIN

from a user of a portable device, wherein the portable device is a near field communication (NFC)

enabled device that includes a card module; initiating a request from a midlet embedded in the

portable device after the PIN is verified, wherein the midlet sends the request to an e-purse applet;

causing the e-purse applet to compose a response to the request; sending the response by the e-

purse applet over a wireless network to a server administrating the e-purse, the server is configured

to verify the response against an account in a financial institution across a network, a fund transfer




                                                 58
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 59 of 73 PageID #: 59



request is initiated by the server to the financial institution when the response is successfully

verified; receiving commands from the server in responding to the fund transfer request; and

causing an emulator in the portable device to update a transaction log after an authenticity of the

commands is verified by the e-purse applet, wherein the e-purse in the portable device has been

personalized by operations including: establishing an initial security channel between the card

module and an e-purse security authentication module (SAM) external to the card module to install

and personalize the e-purse applet in the card module, and creating a security channel on top of

the initial security channel to protect subsequent operations of the card module with the e-purse

SAM, wherein any subsequent transactions with the e-purse are conducted over the security

channel.

       135.    The Accused Products practice a method of receiving a PIN from a user of a

portable device, wherein the portable device is a near field communication (NFC) enabled device

that includes a card module. For example, on information and belief, the Google Pixel 3 XL

includes a card module, such as a NXP 81B03 NFC Controller, and requires a PIN to unlock, and

further requires a PIN to carry out a transaction via NFC.59

       136.    The Accused Products practice a method of initiating a request from a midlet

embedded in the portable device after the PIN is verified, wherein the midlet sends the request to

an e-purse applet. For example, on information and belief, the Pixel 3 XL practices a method of

initiating a request from Google Pay after the PIN is verified, where Google Pay sends a request

to a payment card applet.60




59
   See
https://support.google.com/pay/answer/7643912?co=GENIE.Platform%3DAndroid&hl=en.
60
   See https://developers.google.com/pay/api/android/reference/request-objects.


                                                59
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 60 of 73 PageID #: 60



          137.   The Accused Products practice a method of causing the e-purse applet to compose

a response to the request. For example, on information and belief, the payment card applet

composes a response including the transaction, user, and/or device information, such as one or

more operations keys, tokenized card information, and/or cryptograms.61

          138.   The Accused Products practice a method of sending the response by the e-purse

applet over a wireless network to a server administrating the e-purse, the server is configured to

verify the response against an account in a financial institution across a network, a fund transfer

request is initiated by the server to the financial institution when the response is successfully

verified. For example, on information and belief, the Pixel 3 XL performs a method of sending the

response by a payment card applet to a payment server and/or gateway server over a wireless

network, such a cellular network, Wireless WAN, Wireless MAN, Wireless PAN, Wireless LAN,

and/or a Global Area Network. On information and belief, the payment and/or gateway server is

configured to respond to the request, such as a request for funds to complete a transaction, when

the response is verified.62

          139.   The Accused Products practice receiving commands from the server in responding

to the fund transfer request. For example, on information and belief, the Pixel 3 XL receives

commands in response to a fund transfer request, such as to communicate transaction information

to a card reader.

          140.   The Accused Products further practice causing an emulator in the portable device

to update a transaction log after an authenticity of the commands is verified by the e-purse applet

wherein the e-purse in the portable device has been personalized by operations including, for




61
     See https://developers.google.com/pay/api/android/reference/response-objects.
62
     See https://developers.google.com/pay/api/web/guides/setup.


                                                 60
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 61 of 73 PageID #: 61



example, on information and belief, an emulator, such as a host card emulator, within the Pixel 3

XL updating a Google Pay transaction log once commands have been authenticated by an installed

and configured payment card applet, such as based on operating keys, tokenized card information,

and/or cryptograms.

        141.     The Accused Products further practice establishing an initial security channel

between the card module and an e-purse security authentication module (SAM) external to the

card module to install and personalize the e-purse applet in the card module. For example, on

information and belief, the Pixel 3 XL personalizes payment card applets by establishing an initial

security channel with a security authentication module located on or behind the card-issuer’s

payment server, to install and configure the payment cards with the user’s personal information.63

        142.     The Accused Products further practice a method of creating a security channel on

top of the initial security channel to protect subsequent operations of the card module with the e-

purse SAM, wherein any subsequent transactions with the e-purse are conducted over the security

channel. For example, on information and belief, an instance of Google Pay operating on the Pixel

3 XL operates to establish operating keys, tokenized card information, and/or cryptograms with

which subsequent communications (e.g. subsequent transactions with a personalized card applet)

are protected.

        143.     Google has indirectly infringed and continues to indirectly infringe one or more

claims of the ’855 Patent by knowingly and intentionally inducing others, to directly infringe,

either literally or under the doctrine of equivalents, by making, using, offering to sell, selling and/or




63
   See
https://support.google.com/pay/answer/7625139?co=GENIE.Platform%3DAndroid&hl=en.


                                                   61
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 62 of 73 PageID #: 62



importing into the United States products that include infringing technology such as the Accused

Products that practice the systems and methods covered by the ’855 Patent.

        144.    Google, with knowledge that these products, or the use thereof, infringe the ’855

Patent knowingly and intentionally induced, and continues to knowingly and intentionally induce,

direct infringement of the ’855 Patent by providing these Accused Products to end users for use in

an infringing manner.

        145.    Google induced infringement by others, including end users, with the intent to

cause infringing acts by others or, in the alternative, with the belief that there was a high probability

that others, including end users, infringe the ’855 Patent, while remaining willfully blind to the

infringement.

        146.    RFCyber has suffered damages as a result of Google’s direct infringement of the

’855 Patent in an amount to be proved at trial.

        147.    RFCyber has suffered, and will continue to suffer, irreparable harm as a result of

Google’s infringement of the ’855 Patent for which there is no adequate remedy at law, unless

Google’s infringement is enjoined by this Court.

                                           COUNT IV
                                 (Infringement of the ’009 Patent)

        148.    Paragraphs 1 through 99 are incorporated herein by reference as if fully set forth in

their entireties.

        149.    RFCyber has not licensed or otherwise authorized Google to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’009 Patent.

        150.    Google has directly infringed and continues to directly infringe the ’009 Patent,

either literally or under the doctrine of equivalents, without authority and in violation of 35 U.S.C.

§ 271, by making, using, offering to sell, selling and/or importing into the United States products



                                                   62
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 63 of 73 PageID #: 63



that satisfy each and every limitation of one or more claims of the ’009 Patent. Upon information

and belief, these products include the Accused Products that practice the methods and systems

covered by the ’009 Patent, including, for example, card emulation and NFC payment functionality

implemented by Google Pay running on an Android device. For example, these infrastructures

infringe at least claim 1 of the ’009 Patent.

         151.    For example, Google has and continues to directly infringe at least claim 1 of the

’009 Patent by making, using, offering to sell, selling and/or importing into the United States

products that comprise a mobile device for conducting a secured transaction over a network, the

mobile device comprising: a network interface; an interface to receive a secure element; a memory

space for storing at least a module and an application downloaded from the network; a processor

coupled to the memory space and configured to execute the module to perform operations

including: sending to a server via the network interface an identifier identifying the application

together with device information of a secure element, wherein the application is downloaded from

the network in the mobile device; establishing a secured channel between the secure element and

the server using a key set installed on the secure element, wherein the server is configured to

prepare data necessary for the application to function as designed on the mobile device; and

receiving the data from the server to associate the application with the secure element, wherein the

application subsequently functions in conjunction with the secure element.

         152.    The Accused Products comprise a network interface. For example, on information

and belief, the Pixel 3 XL comprises interfaces such as the NFC interface and antenna of an NXP

81B03 NFC Controller, a Murata SS8726018 Wi-Fi/BT Module, Qualcomm QPM2646 and

QPM2622 PAMiD modules, and/or a Qualcomm SDR845 RF transceiver module.64



64
     See https://www.techinsights.com/blog/google-pixel-3-xl-teardown.


                                                 63
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 64 of 73 PageID #: 64



           153.   The Accused Products further comprise an interface to receive a secure element.

For example, on information and belief, the Pixel 3 XL comprises an NFC Module, such as an

NXP 81B03 NFC Controller, which further comprises a secure element.65

           154.   The Accused Products further comprise a memory space for storing at least a

module and an application downloaded from the network. For example, on information and belief,

the Pixel 3 XL includes memory such as RAM, ROM, Flash, and/or EEPROM for storing an

application downloaded from the network, such as Google Pay, applications configured to accept

Google Pay, and/or payment cards within Google Pay.66

           155.   The Accused Products further comprise a processor coupled to the memory space

and configured to execute the module to perform operations. For example, the Pixel 3 XL

comprises a processor such as a Snapdragon 845 SoC and/or NXP 81B03 NFC Controller, coupled

to memory such as RAM, ROM, Flash, and/or EEPROM.

           156.   The Accused Products further comprise a processor configured to execute the

module to perform operations including, sending to a server via the network interface an identifier

identifying the application together with device information of a secure element, wherein the

application is downloaded from the network in the mobile device. For example, on information

and belief, a processor of the Pixel 3 XL are configured to execute sending an identifier, such as

tokenized card information, operating keys, and/or one or more cryptograms associated with an

instance of Google Pay and/or a payment card within Google Pay to an issuer and/or merchant

payment server.




65
     Id.
66
     Id.


                                                 64
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 65 of 73 PageID #: 65



        157.    The Accused Products further comprise a processor configured to execute the

module to perform operations including establishing a secured channel between the secure element

and the server using a key set installed on the secure element, wherein the server is configured to

prepare data necessary for the application to function as designed on the mobile device. For

example, on information and belief, a processor of the Pixel 3 XL is configured to establish a

secure channel between a secure element (e.g. of the a secure element of its NFC Module) using a

server key installed on the secure element, such as an operating key, token, and/or cryptogram

associated with a payment card, and a payment server configured to prepare data sufficient to

enable an NFC transaction.

        158.    The Accused Products further comprise a processor configured to execute the

module to perform operations including, receiving the data from the server to associate the

application with the secure element, wherein the application subsequently functions in conjunction

with the secure element. For example, on information and belief, a processor of the Pixel 3 XL is

configured to execute the module, such as Google Pay, to perform operations including receiving

data from a card-issuer payment server to associate the application, such as the payment card

application, with the secure element, such as by generating a device-specific account number,

token, cryptogram, and/or operating key associated with the payment card. For example, on

information and belief, the payment card application subsequently functions in conjunction with

the secure element, such as during transactions performed via contactless payment at a point of

sale.

        159.    Google has indirectly infringed and continues to indirectly infringe one or more

claims of the ’009 Patent by knowingly and intentionally inducing others, to directly infringe,

either literally or under the doctrine of equivalents, by making, using, offering to sell, selling and/or




                                                   65
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 66 of 73 PageID #: 66



importing into the United States products that include infringing technology such as the Accused

Product that practice the systems and methods covered by the ’009 Patent.

        160.    Google, with knowledge that these products, or the use thereof, infringe the ’009

Patent knowingly and intentionally induced, and continues to knowingly and intentionally induce,

direct infringement of the ’009 Patent by providing these Accused Product to end users for use in

an infringing manner.

        161.    Google induced infringement by others, including end users, with the intent to

cause infringing acts by others or, in the alternative, with the belief that there was a high probability

that others, including end users, infringe the ’009 Patent, while remaining willfully blind to the

infringement.

        162.    RFCyber has suffered damages as a result of Google’s direct infringement of the

’009 Patent in an amount to be proved at trial.

        163.    RFCyber has suffered, and will continue to suffer, irreparable harm as a result of

Google’s infringement of the ’009 Patent for which there is no adequate remedy at law, unless

Google’s infringement is enjoined by this Court.

                                           COUNT V
                                 (Infringement of the ’046 Patent)

        164.    Paragraphs 1 through 99 are incorporated herein by reference as if fully set forth in

their entireties.

        165.    RFCyber has not licensed or otherwise authorized Google to make, use, offer for

sale, sell, or import any products that embody the inventions of the ’046 Patent.

        166.    Google has directly infringed and continues to directly infringe the ’046 Patent,

either literally or under the doctrine of equivalents, without authority and in violation of 35 U.S.C.

§ 271, by making, using, offering to sell, selling and/or importing into the United States products



                                                   66
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 67 of 73 PageID #: 67



that satisfy each and every limitation of one or more claims of the ’046 Patent. Upon information

and belief, these products include the Accused Products that practice the methods and systems

covered by the ’046 Patent, including, for example, card emulation and NFC payment functionality

implemented by Google Pay running on an Android device. For example, these infrastructures

infringe at least claim 1 of the ’046 Patent.

       167.    For example, Google has and continues to directly infringe at least claim 1 of the

’046 Patent by making, using, offering to sell, selling and/or importing into the United States

products that practice a method for mobile payment, the method comprising: causing a mobile

device to capture data directly from a tag physically presented thereto, wherein the tag receives

the data directly from a POS device and allows the mobile device to capture the data, the data

embedded in the tag includes an electronic invoice and settlement information with a merchant

associated with the POS device; extracting the electronic invoice from the captured data in the

mobile device; displaying the electronic invoice on a display of the mobile device to show an

amount to be paid by a user of the mobile device, wherein the mobile device is configured to

execute an installed application therein to capture the data from the tag; receiving an entry by the

mobile device, the entry including the amount for the invoice and optionally an additional amount

from the user; calculating a total amount by adding the additional amount to the amount in the

electronic invoice; generating a payment request in the mobile device in response to the electronic

invoice after the user has chosen an electronic purse (e-purse) maintained locally in the mobile

device; displaying the electronic invoice on the display of the mobile device for the user to verify

the payment request verifying the total amount with a balance in the e-purse, wherein said verifying

the total amount with a balance in the e-purse is performed within the mobile device without

sending the payment request to a payment gateway; displaying a denial of the payment request




                                                67
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 68 of 73 PageID #: 68



when the balance is less than the total amount; sending the payment request from the mobile device

to the payment gateway, wherein the balance is sufficient to honor the payment request, the

payment gateway sends a message directly to the POS device that a monetary transaction per the

payment request sent from the mobile device has been successfully completed; and displaying a

confirmation in the mobile device that the balance in the e-purse has been reduced by the total

amount.

       168.    The Accused Products practice a method comprising causing a mobile device to

capture data directly from a tag physically presented thereto, wherein the tag receives the data

directly from a POS device and allows the mobile device to capture the data, the data embedded

in the tag includes an electronic invoice and settlement information with a merchant associated

with the POS device. For example, on information and belief, Google Pay causes a mobile device,

such as the Pixel 3 XL, to capture data from an NFC tag, such as an NFC tag of a card reader at a

POS, and allows the Pixel 3 XL to capture data embedded in the tag including an electronic invoice

and settlement information, such as the merchant’s payment address.

       169.    The Accused Products further practice a method of extracting the electronic invoice

from the captured data in the mobile device. For example, on information and belief, Google Pay

extracts the electronic invoice, such as the tokenized payment request identifying an amount,

recipient, merchant, and financial institution.

       170.    The Accused Products further practice a method of displaying the electronic invoice

on a display of the mobile device to show an amount to be paid by a user of the mobile device,

wherein the mobile device is configured to execute an installed application therein to capture the

data from the tag. For example, on information and belief, Google Pay displays the amount of an




                                                  68
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 69 of 73 PageID #: 69



invoice to be paid during a transaction on the display of a mobile device, such as the Google Pixel

3 XL.67

       171.    The Accused Products practice a method of receiving an entry by the mobile device,

the entry including the amount for the invoice and optionally an additional amount from the user.

For example, on information and belief, Google Pay receives an entry from an Android device in

a transaction log, the entry including the amount of an invoice and optionally an additional amount

from the user, such as a tip entered at a POS terminal.68

       172.    The Accused Products practice a method of calculating a total amount by adding

the additional amount to the amount in the electronic invoice. For example, on information and

belief, Google Pay calculates a total amount to be paid and recorded by adding an amount of taxes

(e.g. sales tax) and/or tips to the amount in the electronic invoice.69

       173.    The Accused Products practice a method of generating a payment request in the

mobile device in response to the electronic invoice after the user has chosen an electronic purse

(e-purse) maintained locally in the mobile device. For example, on information and belief, Google

Pay generates a payment request in an Android device after a user has chosen an electronic purse

(e.g. Google Pay) maintained locally in the device. For example, given selection of a payment card

applet within Google Pay, the payment card applet generates a payment token, such as by

generating transaction information based on operations keys, tokenized card information, and/or

cryptograms.




67
   See e.g.https://developers.google.com/web/fundamentals/payments/merchant-guide/deep-dive-
into-payment-request.
68
   See e.g.
https://support.google.com/pay/answer/7644079?co=GENIE.Platform=Android&hl=en-
GB&visit_id=637322422214429870-3081968095&rd=1.
69
   See e.g. https://squareup.com/help/us/en/article/6540-square-terminal-payments-faq.


                                                  69
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 70 of 73 PageID #: 70



          174.   The Accused Products further display the electronic invoice on the display of the

mobile device for a user to verify the payment request. For example, on information and belief,

Google Pay causes an android device, and/or a POS to display the amount of a transaction for a

user to verify, such as by actuating a payment button, entering a PIN or other security information,

or tapping the device to effect payment.

          175.   The Accused Products further practice verifying the total amount with a balance in

the e-purse, wherein said verifying the total amount with a balance in the e-purse is performed

within the mobile device without sending the payment request to a payment gateway. For example,

on information and belief, Google pay verifies a balance of existing funds or available credit by

checking information stored in a secure element, without the need for sending a request to a

payment gateway.70

          176.   The Accused Products display a denial of the payment request when the balance is

less than the total amount. For example, on information and belief, Google Pay causes an android

device to display a screen showing that a payment was declined when there are insufficient funds

to settle a transaction.

          177.   The Accused Products further practice sending the payment request from the

mobile device to the payment gateway, wherein the balance is sufficient to honor the payment

request, the payment gateway sends a message directly to the POS device that a monetary

transaction per the payment request sent from the mobile device has been successfully completed.

For example, on information and belief, Google Pay sends the payment request from the Android

device to the payment gateway, such as the payment server of a card issuer and/or merchant. For

example, on information and belief, when there is sufficient balance in a given payment card of



70
     See e.g. https://support.google.com/wearos/thread/215767?hl=en.


                                                 70
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 71 of 73 PageID #: 71



Google Pay, such as funds or credit available based on a value in a secure element, the payment

gateway sends a message to the POS that the transaction is successful, and the POS displays a

success message.

        178.    The Accused Products further practice displaying a confirmation in the mobile

device that the balance in the e-purse has been reduced by the total amount. For example, on

information and belief, Google Pay causes an Android device to display a confirmation that the

balance in the e-purse has been reduced by the total amount, such as by displaying a lower account

balance.71

        179.    Google has indirectly infringed and continues to indirectly infringe one or more

claims of the ’046 Patent by knowingly and intentionally inducing others, to directly infringe,

either literally or under the doctrine of equivalents, by making, using, offering to sell, selling and/or

importing into the United States products that include infringing technology such as the Accused

Product that practice the systems and methods covered by the ’046 Patent.

        180.    Google, with knowledge that these products, or the use thereof, infringe the ’046

Patent knowingly and intentionally induced, and continues to knowingly and intentionally induce,

direct infringement of the ’046 Patent by providing these Accused Products to end users for use in

an infringing manner.

        181.    Google induced infringement by others, including end users, with the intent to

cause infringing acts by others or, in the alternative, with the belief that there was a high probability

that others, including end users, infringe the ’046 Patent, while remaining willfully blind to the

infringement.




71
 See e.g. https://support.google.com/pay/answer/7644143?hl=en-
GB&visit_id=637322422214429870-3081968095&rd=1


                                                   71
 Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 72 of 73 PageID #: 72



       182.    RFCyber has suffered damages as a result of Google’s direct infringement of the

’046 Patent in an amount to be proved at trial.

       183.    RFCyber has suffered, and will continue to suffer, irreparable harm as a result of

Google’s infringement of the ’046 Patent for which there is no adequate remedy at law, unless

Google’s infringement is enjoined by this Court.



                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury for all issues so triable.

                                    PRAYER FOR RELIEF

         WHEREFORE, RFCyber prays for relief against Defendants as follows:

       a.      Entry of judgment declaring that Defendants have directly and/or indirectly

infringed one or more claims of each of the Patents-in-Suit;

       b.      An order awarding damages sufficient to compensate RFCyber for Defendants’

infringement of the Patents-in-Suit, but in no event less than a reasonable royalty, together with

interest and costs;

       c.      Entry of judgment declaring that this case is exceptional and awarding RFCyber

its costs and reasonable attorney fees under 35 U.S.C. § 285; and

       d.      Such other and further relief as the Court deems just and proper.

Dated: August 21, 2020                        Respectfully submitted,

                                              /s/ Vincent J. Rubino, III
                                              Alfred R. Fabricant
                                              NY Bar No. 2219392
                                              Email: ffabricant@fabricantllp.com
                                              Peter Lambrianakos
                                              NY Bar No. 2894392
                                              Email: plambrianakos@fabricantllp.com
                                              Vincent J. Rubino, III



                                                  72
Case 2:20-cv-00274-JRG Document 1 Filed 08/21/20 Page 73 of 73 PageID #: 73



                                  NY Bar No. 4557435
                                  Email: vrubino@fabricantllp.com
                                  FABRICANT LLP
                                  230 Park Ave, 3rd Fl. W.
                                  New York, NY 10169
                                  Telephone: (212) 257-5797
                                  Facsimile: (212) 257-5796

                                  ATTORNEYS FOR PLAINTIFF
                                  RFCyber CORP.




                                    73
